Citation Nr: 9919444	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection on a radiation basis for 
Paget's disease.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Initially, the Board would note that when this matter was 
previously before the Board in December 1998, it was remanded 
in light of the decision of the Court of Veterans Appeals 
(now known as the Court of Appeals for Veterans Claims) 
(hereinafter the Court) in accordance with Hilkert v. West, 
11 Vet. App. 284 (1998), which held that where the veteran 
has submitted evidence that he has a "radiogenic disease" 
in accordance with 3.311, the claim must be remanded in order 
for an opinion from the VA Under Secretary for Benefits, 
pursuant to 38 C.F.R. § 3.311(c), which addresses the factors 
codified in 38 C.F.R. § 3.311(e).  However, while the case 
was in remand status, the Court vacated the decision of 
Hilkert v. West, 11 Vet. App. 284 (1998).  See Hilkert v. 
West. 12 Vet. App. 134 (1999) (en banc).  In that decision, 
the Court held that a discussion by the Under Secretary for 
Benefits of all of the factors listed in subparagraph (e) is 
not required if the Under Secretary for Benefits recommends 
that there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure during service.  In 
this case and as noted in the following analysis, the Under 
Secretary for Benefits has determined that there was no 
reasonable possibility that the veteran's Paget's Disease 
resulted from inservice radiation exposure and, as such, a 
remand in order for discussion of all the factors listed in 
38 C.F.R. § 3.311(e) is not required.  Id. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has confirmed inservice exposure to ionizing 
radiation.

3.  Paget's disease, first assessed subsequent to service, is 
not related to inservice exposure to ionizing radiation.


CONCLUSION OF LAW

Paget's disease is not a residual of radiation exposure 
incurred in service.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection on a radiation 
basis for Paget's disease is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a). When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Further, service 
connection may be established for disabilities subject to 
presumptive service connection on a radiation basis pursuant 
to 38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. § 3.309(d) 
(1998), or for those disabilities deemed as potentially 
"radiogenic" diseases pursuant to 38 C.F.R. § 3.311.

The veteran's Paget's disease (initially assessed, as noted 
below, in the early 1990's) is not among the disabilities 
subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
and it is not listed as a potentially "radiogenic" disease 
under 38 C.F.R. § 3.311.  While the veteran does not contend 
that he was diagnosed as having Paget's disease during 
service, he avers, rather, that such disease is nonetheless 
etiologically related to his exposure to ionizing radiation 
in the course of his presence during inservice atmospheric 
testing of atomic weapons in Nevada in 1955.  Consistent with 
the foregoing, as was observed above, the record reflects 
that the veteran was initially assessed as having Paget's 
disease in the early 1990's. 

Service administrative records reflect that the veteran 
participated in an atomic bomb test in March 1955.  In 
addition, the Defense Nuclear Agency (now known as the 
Defense Special Weapons Agency (DSWA)), in correspondence 
dated in April 1996, indicated that during the foregoing 
testing, designated as "Operation TEAPOT", the veteran 
received a probable radiation dose of 0.570 rem gamma (the 
upper bound of such dose being 0.92 rem gamma), and an 
internal 50-year exposure potential of less than 0.150 rem.  
As such, it is beyond question that (1) the veteran was 
exposed to ionizing radiation during service and (2) that he 
currently suffers from Paget's disease.  Thus, the only 
question on appeal is whether the veteran's Paget's disease 
is etiologically related to the confirmed inservice exposure 
to ionizing radiation.  In this regard, an August 1996 
memorandum from the VA Chief Public Health Officer (CPH) 
reflects such officer's opinion that, due to considerations 
including that "[m]ajor textbooks do not cite ionizing 
radiation as a suspected" precipitant of Paget's disease and 
that the cause of such disease is unknown, it was "unlikely 
that the veteran's Paget's disease" was attributable to his 
exposure to ionizing radiation in service.  In correspondence 
dated the same month, the VA Under Secretary for Benefits, as 
a result of the CHP's opinion and following a review of the 
record in its entirety, expressed an opinion that there was 
"no reasonable possibility" that the veteran's Paget's 
disease was related to his inservice exposure to ionizing 
radiation.  

As the lone item of evidence which is at least facially 
favorable to his claim, the veteran submitted a statement 
from a non-VA physician, R.C. Brown, M.D., dated in March 
1995, wherein the physician indicates that the veteran's 
Paget's disease "could" be related to his exposure to 
ionizing radiation in service during atomic bomb testing 
performed in 1955.  However, while the Board has considered 
the foregoing statement submitted by Dr. Brown, it would 
point out that evidence favorable to a veteran's claim that, 
as is true of Dr. Brown's statement, does little more than 
suggest a possibility that a given disease might have been 
caused by inservice radiation exposure is insufficient to 
establish service connection for the claimed disease at 
issue.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  The Board would also emphasize that, while the view 
advanced by Dr. Brown in his March 1995 statement, wherein he 
potentially relates the veteran's Paget's disease to his 
inservice radiation exposure, is wholly subjective (i.e., 
"[i]n my medical opinion..."), the above-cited opinion from 
the CHP (to the effect that the veteran's Paget's disease was 
most likely unrelated to his exposure to ionizing radiation 
in service), in contrast, cites, in support of such view, 
salient considerations to include that the cause of such 
disease is unknown.

The Board is, in addition, cognizant that, in December 1996, 
the RO received from the veteran excerpts from a medical 
treatise entitled Diagnosis of Bone and Joint Disorders 
(wherein it was indicated that the cause of Paget's disease 
was unknown) as well as The Cancer Dictionary (suggesting 
that Paget's disease may occur in bones which have been 
exposed to radiation therapy).  However, while the Board 
would observe generally that medical treatise data which only 
raises the possibility that there may be an etiological 
relationship and does not show a direct causal relationship 
between the cited inservice factor and the condition for 
which service connection is sought is insufficient to entitle 
a claimant to service connection relative to the 
condition/disease at issue, see Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991), such consideration is moot in the 
present circumstances relative to the above-cited treatises 
inasmuch as the submitted portions, in each instance, neither 
make any reference to ionizing radiation nor, necessarily, do 
they show a direct causal relationship between the veteran's 
inservice exposure to the same and his Paget's disease.

In view of the foregoing reasoning, then, the Board is 
readily persuaded that the preponderance of the evidence is 
against the veteran's claim for service connection on a 
radiation basis for Paget's disease.  Service connection on 
such basis for such disease is, therefore, denied.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.303,  3.311.  

In making the foregoing determination, finally, the Board is 
aware of the Court's holding in Earle v. West, 6 Vet. App. 
558, 562 (1994), wherein it indicated that VA could not rely 
solely upon the Defense Nuclear Agency's dose estimate as to 
a veteran's exposure to ionizing radiation in making a 
pertinent determination.  However, even ignoring that the 
Board has in fact not relied solely on such estimate in 
reaching the conclusion set forth hereinabove, it would 
merely observe that the veteran has not, in an event, 
provided any independent dose estimate in order to refute 
such Agency's findings.  Therefore, the rationale advanced in 
Earle, supra, is of no bearing to alter the foregoing 
disposition advanced by the Board.  


ORDER

Service connection on a radiation basis for Paget's disease 
is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

